Biggs, J.
(dissenting). — The statute provides that when an appeal is allowed the .justice shall make an entry of its allowance in his docket. (R. S. 1889, sec. 6332.) The plaintiff first read in evidence a transcript of the proceedings of the justice of the peace in the replevin suit, which showed a final judgment in the action. It did not show that an appeal had been taken. This evidence showed prima facie a final determination of the suit. For some unaccountable reason counsel for plaintiff were not content to 'rest this question on the prima facie showing, but asked the justice if an appeal had been granted. In reply to the question he answered, “yes, sir, and a transcript issued on the appeal.” They also called the clerk of the circuit court of the county and propounded to him this question: “ Q. Have you in your possession and under your control a judgment in the case in the circuit court of Crawford county of the Omaha Loan and Trust Company v. William Boughton?” “A. I have it here on the judge’s docket.” Upon the objection of the defendants the entries in the docket were excluded. There is nothing in the record to show the nature of the entries.
The questions are, first, was it competent to show by the oral statement of the justice that an appeal had been applied for and perfected, and if so, second, did his evidence tend to prove those facts? Waiving the first proposition I would answer the second in the negative. To be effective an appeal from a justice must be taken within a certain time; and an affidavit must be filed and a recognizance must be entered into within the time prescribed by the statute. The evidence of *602the justice was the mere statement of a conclusion, and therefore it had no probative force. Hence in my opinion there is no evidence in the case that an appeal was taken. The only competent proof on the subject, although of a negative character, establishes prima facie that it was not taken. As the case was properly tried in other respects, I must dissent from the conclusion reached by my associates.